Name: COMMISSION REGULATION (EC) No 2031/97 of 16 October 1997 temporarily suspending the issue of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  processed agricultural produce
 Date Published: nan

 L 285/26 HEN Official Journal of the European Communities 17. 10. 97 COMMISSION REGULATION (EC) No 2031/97 of 16 October 1997 temporarily suspending the issue of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated issue of export licences for the products involved should be temporarily suspended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (% as last amended by Regulation (EC) No 1913/97 (4), and in particular Article 8 (3) thereof, Whereas the market in certain milk products is currently subject to uncertainty; whereas licence applications of a speculative nature should be avoided which may lead to distortions of competition between operators and poten ­ tially disrupt the continuity of exports of these products for the remainder of the period in question ; whereas the HAS ADOPTED THIS REGULATION: Article 1 The issue of export licences for milk products falling within CN code 0406 30 is hereby suspended for the period 17 October to 31 October 1997. Article 2 This Regulation shall enter into force on 17 October 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6. 1968 , p. 13 . (2) OJ L 206, 16 . 8 . 1996, p . 21 . (3) OJ L 144, 28 . 6 . 1995, p. 22. 4 OJ L 268 , 1 . 10 . 1997, p. 27.